COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Greystone Multi-Family Builders, Inc. v. TES Electric LP

Appellate case number:      01-15-00640-CV

Trial court case number:    2015-03393

Trial court:                125th District Court of Harris County


        Appellant, Greystone Multi-Family Builders, Inc., has filed a notice of
interlocutory appeal of the trial court’s order denying appellant’s motion to compel
arbitration and motion to stay, signed on July 6, 2015. Appellant has also filed a motion
for stay seeking a stay of the trial court proceedings during the pendency of the
interlocutory appeal. See TEX. R. APP. P. 29.3. The motion is granted. The trial court
proceedings in cause number 2015-033393 in the 125th District Court of Harris County
are stayed. The stay is effective until disposition of this appeal or further order of this
Court.
       It is so ORDERED.

Judge’s signature:   /s/ Russell Lloyd
                      Acting individually      Acting for the Court


Date: October 15, 2015